Case 1:19-cv-05609-MKB-RER Document 12 Filed 09/17/20 Page 1 of 4 PageID #: 296




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------
 THE RETIREMENT FUND OF LOCAL 1482
 PAINT AND ALLIED PRODUCTS
 MANUFACTURERS, by its trustee,                                   ORDER
                                                                  19-CV-05609 (MKB) (RER)
                             Plaintiff,

                    v.

 NORTHERN ADHESIVES, INC. a/k/a
 NORTHERN ADHESIVES CO., INC.,

                             Defendant.
 --------------------------------------------------------------
 MARGO K. BRODIE, United States District Judge:

          Plaintiff Trustee of the Retirement Fund of Local 1482 Paint and Allied Products

 Manufacturers, commenced the above-captioned action on October 3, 2019 against Defendant

 Northern Adhesives, Inc., also known as Northern Adhesives Co. Inc. (Compl. ¶ 8, Docket

 Entry No. 1.) Plaintiff alleges that Defendant failed to make contributions and remit surcharges

 to Plaintiff in violation of the Employment Retirement Income Security Act, 29 U.S.C. § 1145

 (“ERISA”), (id. ¶¶ 5–6), and that Defendant failed to make contributions and report hours

 worked to Plaintiff as required by the parties’ collective bargaining agreement (the “CBA”) in

 violation of the Labor-Management Relations Act of 1947, 29 U.S.C. § 185(a) (the “LMRA”),

 (id. ¶ 7). On December 6, 2019, Plaintiff moved for a default judgment seeking unpaid

 contributions, liquidated damages, reasonable attorneys’ fees and costs under ERISA, LMRA,

 the CBA and the plan documents, and injunctive relief for an order compelling Defendant to

 submit all relevant remittance reports. (Def. Mot. for Default J. (“Def. Mot.”), Docket Entry No.

 9; Def. Mem. in Supp. of Def. Mot. 5–6, Docket Entry No. 9-3.)
Case 1:19-cv-05609-MKB-RER Document 12 Filed 09/17/20 Page 2 of 4 PageID #: 297




         For the reasons set forth below, the Court adopts the report and recommendation and

 grants Plaintiff’s motion in part. The Court orders Defendant to submit remittance reports to

 Plaintiff within thirty days of this Order and also orders Defendant to pay Plaintiff $6,610 in

 attorneys’ fees and $465 in costs. The Court defers ruling on Plaintiff’s motion for monetary

 damages until Plaintiff receives the relevant reports and calculates the amount owed by

 Defendant.

    I.   Background

         By Order dated December 7, 2019, the Court referred the motion for default judgment to

 Magistrate Judge Ramon E. Reyes for a report and recommendation. (Order dated Dec. 7, 2019.)

         By report and recommendation dated May 27, 2020, Judge Reyes recommended that the

 Court grant Plaintiff’s motion for default judgment against Defendant for violating section 15 of

 ERISA and section 13 of the LMRA (the “R&R”). (R&R 3.) Judge Reyes found that the

 allegations in the Complaint establish that Defendant has violated ERISA by failing to make the

 required contributions and that Defendant has violated the LMRA “by failing to meet its

 contractual obligations under the CBA to report and remit contributions, surcharges, and hours of

 covered employment.” (Id. at 4.) Judge Reyes also recommended that the Court grant Plaintiff’s

 request for injunctive relief and order Defendant to submit outstanding remittance reports within

 thirty days. (Id.) Judge Reyes further recommended that the Court grant Plaintiff’s request for

 attorneys’ fees and costs and deny Plaintiff’s request for monetary relief without prejudice “so

 that accurate calculations can be made after receipt of the remittance reports.” (Id. at 5.)

         No party has objected to the R&R and the time for doing so has passed.

   II.   Discussion

         A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

 or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”
                                                   2
Case 1:19-cv-05609-MKB-RER Document 12 Filed 09/17/20 Page 3 of 4 PageID #: 298




 28 U.S.C. § 636(b)(1)(C). “Where parties receive clear notice of the consequences, failure to

 timely object to a magistrate’s report and recommendation operates as a waiver of further

 judicial review of the magistrate’s decision.” Smith v. Campbell, 782 F.3d 93, 102 (2d Cir.

 2015) (quoting Mario v. P&C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)); see also

 Almonte v. Suffolk Cty., 531 F. App’x 107, 109 (2d Cir. 2013) (“As a rule, a party’s failure to

 object to any purported error or omission in a magistrate judge’s report waives further judicial

 review of the point.” (quoting Cephas v. Nash, 328 F.3d 98, 107 (2d Cir. 2003))); Sepe v. N.Y.

 State Ins. Fund, 466 F. App’x 49, 50 (2d Cir. 2012) (quoting United States v. Male Juvenile, 121

 F.3d 34, 38 (2d Cir. 1997)); Wagner & Wagner, LLP v. Atkinson, Haskins, Nellis, Brittingham,

 Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010) (“[A] party waives appellate review of a

 decision in a magistrate judge’s [r]eport and [r]ecommendation if the party fails to file timely

 objections designating the particular issue.” (citations omitted)).

        The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

 pursuant to 28 U.S.C. § 636(b)(1).

   III. Conclusion

        Accordingly, the Court grants Plaintiff’s motion in part. The Court orders Defendant to

 submit remittance reports to Plaintiff within thirty days of this Order and also orders

 Defendant to pay Plaintiff’s $6,610 in attorneys’ fees and $465 in costs.




                                                   3
Case 1:19-cv-05609-MKB-RER Document 12 Filed 09/17/20 Page 4 of 4 PageID #: 299




 The Court defers ruling on Plaintiff’s motion for monetary damages until Plaintiff receives the

 relevant reports to calculate the amount owed.

 Dated: September 14, 2020
        Brooklyn, New York




                                                      SO ORDERED:


                                                           s/ MKB
                                                      MARGO K. BRODIE
                                                      United States District Judge




                                                  4
